Petition for Writ of Prohibition Dismissed and Memorandum Opinion filed
March 22, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00178-CR



               IN RE DEANDRE DYNELL DEBOEST, Relator


                         ORIGINAL PROCEEDING
                         WRIT OF PROHIBITION
                              262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1737576

                        MEMORANDUM OPINION

      On March 14, 2022, relator Deandre Dynell Deboest filed a petition for writ
of prohibition in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to prohibit the Honorable Lori
Chambers Gray, presiding judge of the 262nd District Court of Harris County,
“from forcing me to be represented by unwanted counsel, when in fact, I never
asked for counsel to be appointment for me.”
      “Each court of appeals or a justice of a court of appeals may issue a writ of
mandamus and all other writs necessary to enforce the jurisdiction of the court.”
Tex. Gov’t Code Ann. § 22.221(a). Generally, a writ of prohibition issues to
prevent the commission of a future act rather than to compel the trial court to undo
some act already performed. State ex rel. Wade v. Mays, 689 S.W.2d 893, 897
(Tex. Crim. App. 1985). Although we may issue writs of prohibition to protect
and enforce our jurisdiction, courts of appeals do not have general power to issue
writs of prohibition. In re Yates, 193 S.W.3d 151, 152 (Tex. App .-Houston [1st
Dist.] 2006, orig. proceeding). A court of appeals does not have jurisdiction,
absent “actual jurisdiction of a pending proceeding” to issue a writ of prohibition.
In re Nguyen, 155 S.W.3d 191, 194 (Tex. App.—Tyler 2003, orig. proceeding);
see Yates, 193 S.W.3d at 152. Because we do not have actual jurisdiction at the
present over the felony retaliation charge which has yet to be tried, our jurisdiction
is limited to mandamus authority. See Nguyen, 155 S.W.3d at 194.

      Accordingly, relator’s petition for writ of prohibition is dismissed for lack of
jurisdiction.


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2